Order entered March 22, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00170-CV

                                   ERIC DRAKE, Appellant

                                               V.

                          CARMEN SIFUENTES, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03940

                                           ORDER
       Before the Court is appellant’s March 14, 2013 emergency motion. Appellant requests

that the Court: (1) stay trial court proceedings until it rules on this motion; (2) dismiss the

contest to his affidavit of inability to pay costs; and (3) award him sanctions.   On March 13,

2013, the court reporter withdrew her contest to appellant’s affidavit of inability to pay costs.

Accordingly, the relief appellant seeks is now moot. We DENY appellant’s emergency motion

including his request for sanctions.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE